 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   CORINNE QUINONES,                                   Case No.: 19-CV-0274 W (BLM)
12                                      Plaintiff,
                                                         ORDER GRANTING APPLICATION
13   v.                                                  TO PROCEED IN FORMA
                                                         PAUPERIS [DOC. 2]
14   NANCY BERRYHILL, Acting
     Commissioner of Social Security,
15
                                    Defendant.
16
17
18
19         Plaintiff Corinne Quinones filed this action on February 6, 2019 seeking review of
20   the denial of her application for Supplemental Security Income benefits. (Compl. [Doc.
21   1].) On February 11, Quinones filed an application to proceed in forma pauperis. (IFP
22   App. [Doc. 2].)
23         The Court decides the matter on the papers submitted. For the reasons outlined
24   below, the Court GRANTS the IFP application. [Doc. 2.]
25   //
26   //
27
                                                     1
28                                                                            19-CV-0274 W (BLM)
 1   I.    LEGAL STANDARD
 2         The determination of indigency falls within the district court’s discretion.
 3   California Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991), reversed on
 4   other grounds, 506 U.S. 194 (1993) (“Section 1915 typically requires the reviewing court
 5   to exercise its sound discretion in determining whether the affiant has satisfied the
 6   statute’s requirement of indigency.”).
 7         It is well-settled that a party need not be completely destitute to proceed in forma
 8   pauperis. See Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–40 (1948).
 9   To satisfy the requirements of 28 U.S.C. § 1915(a), “an affidavit [of poverty] is sufficient
10   which states that one cannot because of his poverty pay or give security for costs . . . and
11   still be able to provide himself and dependents with the necessities of life.” Id. at 339
12   (internal quotations omitted). At the same time, however, “the same even-handed care
13   must be employed to assure that federal funds are not squandered to underwrite, at public
14   expense, . . . the remonstrances of a suitor who is financially able, in whole or in material
15   part, to pull his own oar.” Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984).
16   “[T]he greater power to waive all fees includes the lesser power to set partial fees.”
17   Olivares v. Marshall, 59 F.3d 109, 111 (9th Cir. 1995).
18         The facts as to the affiant’s poverty must be stated “with some particularity,
19   definiteness, and certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir.
20   1981). District courts tend to reject IFP applications where the applicant can pay the
21   filing fee with acceptable sacrifice to other expenses. See, e.g., Allen v. Kelly, 1995 WL
22   396860 at *2 (N.D. Cal. 1995) (initially permitting Plaintiff to proceed in forma pauperis
23   but later requiring him to pay $120 filing fee out of $900 settlement proceeds); Ali v.
24   Cuyler, 547 F. Supp. 129, 130 (E.D. Pa. 1982) (“[P]laintiff possessed savings of $450
25   and the magistrate correctly determined that this amount was more than sufficient to
26   allow the plaintiff to pay the filing fee in this action . . . .”). Permission to proceed IFP is
27
                                                    2
28                                                                                 19-CV-0274 W (BLM)
 1   “a matter of privilege and not right[,]” Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir.
 2   1984), and “ ‘in forma pauperis status may be acquired and lost during the course of
 3   litigation.’ ” Baize v. Lloyd, 2014 WL 6090324, at *1 (S.D. Cal. Nov. 13, 2014)
 4   (quoting Wilson v. Dir. of Div. of Adult Insts., 2009 WL 311150, at *2 (E.D. Cal. Feb. 9,
 5   2009)).
 6
 7   II.   DISCUSSION
 8         Quinones has satisfied her burden of demonstrating that she is entitled to IFP
 9   status. According to her declaration, she receives total monthly income of $937—$600
10   in monthly gift from her father (through his paying her rent), and $337 in public
11   assistance. (IFP App. [Doc. 2].) Her monthly obligations are $600 for rent (paid by her
12   father), $192 for food, $20 for clothing, $20 for laundry and dry-cleaning, $18 for
13   transportation, $20 for recreation, and $100 for taxes—for a total of $970. (Id. [Doc. 2]
14   4–5.) She has $177 in an EBT account and $10 in cash. (Id. [Doc. 2] 2.) She owns no
15   assets of value. (Id. [Doc. 2] 3.) She has no spouse, and no one relies on her for support.
16   (Id. [Doc. 2] 2–3.) She has not been employed in the last two years. (Id. [Doc. 2] 2.)
17         The filing fee for an ordinary civil action is $400. Based on the foregoing,
18   Quinones demonstrates that she lacks the means to pay the filing fee without sacrificing
19   the necessities of life. See Adkins, 335 U.S. at 339–40. Accordingly, Quinones
20   demonstrates entitlement to IFP status. See 28 U.S.C. § 1915.
21   //
22   //
23   //
24   //
25   //
26   //
27
                                                  3
28                                                                             19-CV-0274 W (BLM)
 1   III.   CONCLUSION & ORDER
 2          For the reasons addressed above, the Court GRANTS Plaintiff’s application to
 3   proceed IFP. [Doc. 2.] In light of the Court’s ruling on the amended IFP application, the
 4   Court orders as follows:
 5                1.     The United States Marshal shall serve a copy of the Complaint filed
 6                on February 6, 2019 and an accompanying summons upon Defendant as
 7                directed by Plaintiff on U.S. Marshal Form 285. All costs of service shall be
 8                advanced by the United States.
 9                2.     Defendant shall respond to the Complaint within the time provided by
10                the applicable provisions of the Federal Rules of Civil Procedure.
11          Additionally, the Court hereby REFERS all matters arising in this case to United
12   States Magistrate Judge Barbara Lynn Major for a Report & Recommendation in
13   accordance with 28 U.S.C. § 636(b)(1)(B) and Local Rule 72.1(c)(1)(c).
14          If the parties seek to file motions, they shall contact the chambers of Judge Major
15   to secure scheduling, filing, and hearing dates. All motion(s) for summary judgment
16   must be filed and served no later than 120 days after the Government files its answer.
17
18          IT IS SO ORDERED.
19   Dated: February 15, 2019
20
21
22
23
24
25
26
27
                                                   4
28                                                                              19-CV-0274 W (BLM)
